Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 09/16/22 has been received and entered. Application No. 17/012,641 of which claim 21 has been added and claims 1-21 are now pending.  
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered. 
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
Applicant’s response, filed on 09/16/22, with respect to drawing objection has been fully considered and is persuasive. The objection is withdrawn.
Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-21 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. PGPub 2019/0132350; hereinafter “Smith”) in view of Guheen et al. (U.S. Patent 6,536,037; hereinafter “Guheen”) and further in view of Bathen et al. (U.S. PGPub 2019/0036778; hereinafter “Bathen”).

As per claims 1, 11 and 16, Smith discloses a system, a method, and a non-transitory computer readable medium having instructions, comprising: 
one or more computing devices hosting an operator platform to facilitate access to the first set of infrastructure resources from infrastructure providers. (See Table 2, paras. 103 and 137, wherein providing access to resources are disclosed, also See Tables 7 and 17, wherein usage information are disclosed; as taught by Smith.)
However, Smith fails to disclose a processor to generate one or more blocks of transaction data associated with each resource in the first set of infrastructure resources to update chain code, wherein the chain code is stored in a distributed ledger database shared between the operator platform and an infrastructure client computing device.
On the other hand, Guheen teaches a processor to generate one or more blocks of transaction data associated with each resource in the first set of infrastructure resources to update chain code, wherein the chain code is stored in a distributed ledger database shared between the operator platform and an infrastructure client computing device. (See Figs. 21C, 21E and 26D, cols. 15- 18, ll 1-67, wherein transaction processing capabilities and integration are disclosed, also See col. 43, ll 23-30, wherein updating activities are disclosed, also See Fig. 63, col. 130, ll 1-40, wherein code generators and testing processes are disclosed; as taught by Guheen.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Guheen teachings in the Smith system. Skilled artisan would have been motivated to incorporate method of identification of redundancies and omissions among components of a web based architecture taught by Guheen in the Smith system for validation of distributed data storage system.  In addition, both of the references (Smith and Guheen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as distribution of data between databases.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Smith and Guheen fails to disclose the updating of the chain code comprises including pricing and consumption details for a client in the chain code.
On the other hand, Bathen teaches the updating of the chain code comprises including pricing and consumption details for a client in the chain code. (See Figs. 1A, 1B, 2, paras. 23-24, wherein chain code and updating process are disclosed, also See paras. 26-27, 29, and 40-41 wherein smart contract, data consumption and pricing methods are disclosed; as taught by Bathen.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Bathen teachings in the combination of Smith and Guheen system. Skilled artisan would have been motivated to incorporate method of using blockchain smart contracts to manage dynamic data usage requirements taught by Bathen in the combination of Smith and Guheen system for validation of distributed data storage system.  In addition, both of the references (Smith, Guheen, and Bathen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as distribution of data between databases.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 2, 12 and 17, the combination of Smith, Guheen, and Bathen further discloses wherein each block of transaction data of the one or more blocks of transaction data comprises a resource object and a token object. (See Fig. 1, Table 6, paras. 6 and 15, wherein block of data for ledger, objects and tokens are disclosed; as taught by Smith.)

As per claims 3, 13 and 18, the combination of Smith, Guheen, and Bathen further discloses wherein the resource object comprises metadata identifying a given infrastructure resource of the first set of infrastructure resources that is to be accessed by the infrastructure client computing device. (See Figs. 5A-5B, paras. 88-89, wherein metadata is disclosed; as taught by Smith.)

As per claims 4, 14 and 19, the combination of Smith, Guheen, and Bathen further discloses wherein the token object comprises details regarding a cost associated with utilizing the given infrastructure resource. (See Figs. 5A-5B, Tables 3 and 4, para. 158, wherein project costs relates to project progress are disclosed; as taught by Smith.)

As per claims 5, 15 and 20, the combination of Smith, Guheen, and Bathen further discloses wherein the token object comprises details regarding measuring usage of the given infrastructure resource. (See Figs. 5A-5B, Tables 3, paras. 102, 158, wherein measuring progress against project plan, measuring KPI, ROI per process and capacity utilization are disclosed; as taught by Smith.)

As per claim 6, the rejection of claim 3 is hereby incorporated by reference, the combination of Smith and Bathen fails to disclose wherein the one or more blocks of transaction data specify units of consumption of the given resource.
On the other hand, Guheen teaches wherein the one or more blocks of transaction data specify units of consumption of the given resource. (See col. 142, ll 6-12 and col. 158, ll 20-23, wherein reporting volumes to resource consumption management facility are disclosed; as taught by Guheen.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Guheen teachings in the combination of Smith and Bathen system. Skilled artisan would have been motivated to incorporate method of providing consumption of resources taught by Guheen in the combination of Smith and Bathen system for validation of distributed data storage system.  In addition, both of the references (Smith, Guheen, and Bathen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as distribution of data between databases.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Smith, Guheen, and Bathen further discloses wherein the operator platform to facilitate access to a second set of infrastructure resources other than the first set of infrastructure resources from the infrastructure provider. (See Figs. 5A-5B, Table 2, paras. 103 and 137, wherein providing access to resources are disclosed; as taught by Smith.)

As per claim 8, the rejection of claim 7 is hereby incorporated by reference, the combination of Smith, Guheen, and Bathen further discloses wherein the one or more processors at the operator platform to measure usage of each resource in the second set of infrastructure resources and generate second chain code comprising one or more blocks of transaction data for accessing the second set of infrastructure resources, and the second chain code is stored in a second distributed ledger database shared between the operator platform and the second infrastructure client computing device. (See Table 2, paras. 103 and 137, wherein providing access to resources are disclosed, also See Tables 7 and 17, wherein usage information are disclosed, also See Figs. 1-3, paras. 7 and 60, wherein a decentralized ledger of all transactions in a network is disclosed, also See para. 84, wherein a shared ledger is disclosed; as taught by Smith.)

As per claim 9, the rejection of claim 8 is hereby incorporated by reference, the combination of Smith, Guheen, and Bathen further discloses a first channel coupled between the infrastructure client computing device, the operator platform and the infrastructure provider, and a second channel coupled between the second infrastructure client computing device, the operator platform and the infrastructure provider. (See Table 17, paras. 88-89, wherein coupling of internal and external application logic and sharing functionalities are disclosed, also See para. 84, wherein a shared ledger is disclosed; as taught by Smith.)

As per claim 10, the rejection of claim 9 is hereby incorporated by reference, the combination of Smith, Guheen, and Bathen further discloses wherein the second channel is isolated from the first channel. (See Tables 9-10, wherein separated testing and production environments are disclosed; as taught by Smith.)

As per claim 21, the rejection of claim 1 is hereby incorporated by reference, the combination of Smith and Guheen fails to disclose wherein the one or more processors to further: provide a first block of the one or more blocks to specify, for the client, pricing and consumption details for a first infrastructure resource of the first set of infrastructure resources in the chain code; responsive to the providing the first block, include the pricing and consumption details for the first infrastructure resource in the chain code; provide a second block other than the first block of the one or more blocks to specify, for the client, pricing and consumption details for a second infrastructure resource other than the first infrastructure resource of the first set of infrastructure resources in the chain code; and responsive to the providing the second block, include the pricing and consumption details for the first infrastructure resource in the chain code.
On the other hand, Bathen teaches wherein the one or more processors to further: provide a first block of the one or more blocks to specify, for the client, pricing and consumption details for a first infrastructure resource of the first set of infrastructure resources in the chain code; (See Figs. 1A, 1B, 2, paras. 23-24, wherein chain code are disclosed, also See paras. 26-27, 29, and 40-41 wherein smart contract, data consumption and pricing tiers methods are disclosed; as taught by Bathen.)

responsive to the providing the first block, include the pricing and consumption details for the first infrastructure resource in the chain code; (See Figs. 1A, 1B, 2, paras. 23-24, wherein chain code are disclosed, also See paras. 26-27, 29, and 40-41 wherein smart contract, data consumption and pricing tiers methods are disclosed; as taught by Bathen.)
provide a second block other than the first block of the one or more blocks to specify, for the client, pricing and consumption details for a second infrastructure resource other than the first infrastructure resource of the first set of infrastructure resources in the chain code; (See Figs. 1A, 1B, 2, paras. 23-24, wherein chain code are disclosed, also See paras. 26-27, 29, and 40-41 wherein smart contract, data consumption and pricing tiers methods are disclosed; as taught by Bathen.)
and responsive to the providing the second block, include the pricing and consumption details for the first infrastructure resource in the chain code. (See Figs. 1A, 1B, 2, paras. 23-24, wherein chain code are disclosed, also See paras. 26-27, 29, and 40-41 wherein smart contract, data consumption and pricing tiers methods are disclosed; as taught by Bathen.)
See claim 1 for motivation above.

Conclusion

1.	The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
2.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 




POINT OF CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153